DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
No reference numbers are incorporated into the drawings to facilitate an understanding of what structures are present in the claimed invention.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of saddles and roll up rack wherein the plurality of saddles is placed on the roll up rack wherein each perforated tube is engaged onto a corresponding saddle from the plurality of saddles where the roll up rack is placed within a drying oven as claimed in at least Claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 7 are objected to because of the following informalities:
Claim 4 recites the limitation “storing the slab of meat at 32 degrees Fahrenheit with the freezer” in line 4.  It appears the claim should recite “storing the slab of meat at 32 degrees Fahrenheit within the freezer” for grammatical purposes.
Claim 7 recites the limitation “storing the slab of meat at 32 degrees Fahrenheit with the freezer” in line 4.  It appears the claim should recite “storing the slab of meat at 32 degrees Fahrenheit within the freezer” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “cooling each strip within the emulsion of seasoning” in line 5.  There is insufficient antecedent basis for each strip to be disposed within the emulsion of seasoning.
Claim 1 recites the limitation “a plurality of perforated tubes” in lines 7-8.  It is unclear if this refers to “a plurality of perforated tubes” recited in Claim 1, line 4 or to an entirely different plurality of perforated tubes.  For purposes of examination Examiner interprets the claim to refer to the same plurality of perforated tubes.
Claim 2 recites the limitation “the plurality of meat slices” in line 5 as well as in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a plurality of meat strips” in line 6.  It is unclear if this refers to “a plurality of meat strips” recited in Claim 1, line 3 or to an entirely different plurality of meat strips.  For purposes of examination Examiner interprets the claim to refer to the same plurality of meat strips.
Claim 5 recites the limitation “the plurality of meat slices” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a plurality of meat strips” in line 5.  It is unclear if this refers to “a plurality of meat strips” recited in Claim 1, line 3 or to an entirely different plurality of meat strips.  For purposes of examination Examiner interprets the claim to refer to the same plurality of meat strips.
Claim 9 recites a multitude of quantities of various ingredients.  All of these ingredients do not have sufficient antecedent basis.
Claim 17 recites the limitation “wherein a perforation of each perforated tube is 5/32 inch hole by 3/16 inch staggered centers” in lines 3-4.  It is unclear what is meant by this limitation.  It is unclear if the size of each perforation is 5/32 inches or if the size of each perforation is 3/16 inches.  It is also unclear if the distance between adjacent perforations is 5/32 inches or if the distance between adjacent perforations is 3/16 inches.  It is also unclear what is meant by the term “staggered centers.”  It is unclear if “staggered centers” means the centers of adjacent perforations is staggered relative to an adjacent perforation in the axial and/or radial direction.
Claim 19 recites the limitation “a plurality of saddles” in line 3.  It is unclear what is meant by the term “saddles” in the context of a method of manufacturing jerky.
Claim 19 recites the limitation “a roll up rack” in line 3.  It is unclear what is meant by the term “roll up” in the context of the claims.  For purposes of examination Examiner interprets the claim to require a generic rack.
Clarification is required.
Claims 3-4, 6-8, 10-16, and 20-21 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Timberlake US 2017/0027202 in view of Hunter US 2002/0178928, Bauer US 2017/0223974, Cappozzo et al. US 2019/0021376, McMindes et al. US 2006/0035006, Amend et al. US 2014/0178534, and Rense “How to Make Beef Jerky” (<https://www.esquire.com/food-drink-food-recipes/157118/how-to-make-beef-jerky/>) (published August 21, 2017).
Regarding Claim 1, Timberlake discloses a method of manufacturing whole meat jerky.  The method comprises the steps of providing a plurality of meat strips (multiple whole single slices of meat) and an emulsion of seasoning (marinade) (‘202, Paragraph [0011]) and providing a refrigerator (‘202, Paragraph [0012]) and a drying oven (’202, Paragraph [0013]).  Each meat strip is cooled within the emulsion of seasoning (marinade) for a first specified period of time at a first specified temperature range with the refrigerator (‘202, Paragraph [0012]).  Each meat strip is heated for a second specified period of time at a second specified temperature range with the drying oven (‘202, Paragraph [0013]).  Each meat strip is cooled for a third specified period of time at an ambient temperature (room temperature) (‘202, Paragraph [0015]).
Timberlake is silent regarding the whole meat jerky being formed into spiral shaped curls, providing a plurality of perforated tubes, wrapping each meat strip around a corresponding tube from the plurality of perforated tubes wherein each meat strip is wrapped into a spiral shaped curl around the corresponding tube, racking each meat strip and the corresponding tube into the drying oven, and removing each meat strip in the spiral shaped curl from the corresponding tube.
Hunter discloses a method of manufacturing meat comprising the steps of providing a meat strip (mass of meat) and an emulsion of seasoning (aromatics inserted into interior), providing a perforated tube (stick 10), wrapping the meat strip around a corresponding perforated tube (stick 10), and heating (cooking) the meat strip (mass of meat) for a period of time at a specified temperature range and removing each meat strip from the corresponding tube (stick 10) after cooking (‘928, FIG. 1) (‘928, Paragraphs [0021]-[0023]).

    PNG
    media_image1.png
    975
    367
    media_image1.png
    Greyscale


Both Timberlake and Hunter are directed towards the same field of endeavor of methods of manufacturing meat comprising the steps of providing a meat strip and an emulsion of seasoning.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Timberlake and provide a plurality of perforated tubes and wrap each meat strip around a corresponding tube from the plurality of tubes and cook the meat strips disposed on the perforated tubes as taught by Hunter in order to provide further aromatics into the mat during cooking so that the juices of the meat soak through the holes and flavors of herbs can migrate into the meat and to aid in cooking the interior of the meat by conducting heat into the interior (‘928, Paragraph [0021]).
Further regarding Claim 1, Timberlake modified with Hunter is silent regarding the whole meat jerky being formed into spiral shaped curls, each meat strip being wrapped into a spiral shaped curl around the corresponding tube and racking each meat strip and the corresponding tube into the drying oven.
Bauer discloses forming meat strips (jerky meat slices) into a spiral shaped curl (‘928, FIG. 2) (‘974, Paragraphs [0008] and [0055]).

    PNG
    media_image2.png
    1416
    978
    media_image2.png
    Greyscale


Both Timberlake and Bauer are directed towards the same field of endeavor of methods of using jerky.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Timberlake and form the whole meat jerky into spiral shaped curls as taught by Bauer in order to maximize the amount of meat able to be used for a specific application (‘974, Paragraph [0008]).  Furthermore, the configuration of the claimed formation of the whole meat jerky shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed whole meat jerky was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
.Further regarding Claim 1, Timberlake modified with Hunter and Bauer is silent regarding each meat strip being wrapped into a spiral shaped curl around the corresponding tube and racking each meat strip and the corresponding tube into the drying oven.
Cappozzo et al. discloses a method of manufacturing jerky comprising the step of forming finished jerky snacks into flat slices, stick form, or special designs such as squares, rectangles, triangles, circles, and stars (‘376, Paragraph [0031]).  McMindes et al. discloses a method of manufacturing jerky comprising the step of forming finished jerky products into a variety of shapes such as bone shaped, chop shaped, round, square, rectangular, and strip shaped wherein the different shapes are produced by using variously shaped molds or cavities (‘006, Paragraph [0114]).  Amend et al. discloses a method of manufacturing food comprising the step of wrapping a slice of food (gel layer 14) around a tube (cylindrical ice cream core 10) wherein the slice of food (gel layer 14) is wrapped into a spiral shaped curl (continuous spiral 18) around the tube (ice cream core 10) (‘534, FIGS. 1-2) (‘534, Paragraph [0040]).

    PNG
    media_image3.png
    869
    1218
    media_image3.png
    Greyscale

Timberlake, Cappozzo et al., and McMindes et al. are all directed towards the same field of endeavor of methods of manufacturing jerky.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Timberlake and manufacture jerky into any shape as desired since Cappozzo et al. and McMindes et al. both teach that it was known and conventional to make jerky slices into any desired shape.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the particular desired shape being a spiral shaped curl around a tube since Amend et al. discloses that it was known and conventional to wrap a slice of food around a tube using a spirally shaped curl for the slice of food to be wrapped around the tube.  Furthermore, the configuration of the claimed shape of the meat strip wrapped around the tube is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed meat strip was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 1, Timberlake modified with Hunter, Bauer, Cappozzo et al., McMindes et al., and Amend et al. is silent regarding racking each meat strip and the corresponding tube into the drying oven.
Rense discloses a method of manufacturing jerky comprising the steps of providing a plurality of meat strips and racking each meat strip into a drying oven and heating each meat strip within the drying oven (Page 2).
Both Timberlake and Rense are directed towards the same field of endeavor of methods of making jerky.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Timberlake and cook the meat strips in a baking rack in an oven since Rense teaches that it was known and conventional to cook jerky using racks to hold the meat strips in place in an oven.
Regarding Claim 2, Timberlake discloses the whole meat jerky comprising the steps of providing a slab of meat, marinating the slab of meat into the plurality of meat slices (single slices of meat), and slicing the plurality of meat slices into a plurality of meat strips before cooling each meat strip within the emulsion of seasoning (marination) (‘202, Paragraph [0011]).
Regarding Claim 3, Timberlake discloses each meat strip being cut to a thickness of 1/16 inches to 1/8 inches (‘202, Paragraph [0016]), which converts to 0.0625 inches to 0.125 inches and encompasses the thickness of each meat strip to be 0.125 inches.  It would have been obvious to one of ordinary skill in the art at the time of the invention to cut each meat slice into the claimed thickness since where the claimed thickness range encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 3, Timberlake is silent regarding a width of each meat slice being 1 inch.  However, limitations relating to the size of each meat slice is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the width of each meat slice based upon the desired size of the whole meat jerky product.
Regarding Claim 5, Timberlake discloses the whole meat jerky comprising the steps of providing a slab of meat, slicing the plurality of meat slices into a plurality of meat strips (single slices of meat), and marinating the plurality of meat strips in the emulsion of seasoning before cooling each meat strip within the emulsion of seasoning (marination) (‘202, Paragraph [0011]).
Regarding Claim 6, Timberlake discloses each meat strip being cut to a thickness of 1/16 inches to 1/8 inches (‘202, Paragraph [0016]), which converts to 0.0625 inches to 0.125 inches and encompasses the thickness of each meat strip to be 0.125 inches.  It would have been obvious to one of ordinary skill in the art at the time of the invention to cut each meat slice into the claimed thickness since where the claimed thickness range encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 11, Timberlake discloses the step of cooling each meat strip with the emulsion of seasoning at a first specified temperature range of about 40°F to about 55°F (‘202, Paragraphs [0008] and [0012]), which overlaps the claimed cooling temperature of between 36 degrees Fahrenheit and 40 degrees Fahrenheit.  It would have been obvious to one of ordinary skill in the art at the time of the invention to store each meat strip with the emulsion of seasoning at the claimed first specified temperature range since where the claimed first specified temperature range encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 12, Timberlake discloses heating each meat strip for the second specified period of time of 3 hours to 6 hours depending on the thickness of the meat (‘202, Paragraph [0008]), which encompasses the claimed second specified period of time of 6 hours.  It would have been obvious to one of ordinary skill in the art at the time of the invention to heat each meat strip for the claimed second specified period of time of 6 hours since where the claimed second specified period of time encompasses time duration ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 13, Timberlake discloses heating each meat strip for the second specified temperature range of about 140°F to about 160°F (‘202, Paragraph [0013]), which falls within the claimed second specified temperature heating range of between 135 degrees Fahrenheit and 180 degrees Fahrenheit.  It would have been obvious to one of ordinary skill in the art at the time of the invention to heat each meat strip at the claimed second specified temperature range since where the claimed second specified temperature range encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 17, it is noted that the limitations “wherein a perforation of each perforated tube is 5/32 inch hole by 3/16 inch staggered centers” is unclear under 35 USC 112(b) as discussed in the rejections to 35 USC 112(b) as discussed above.  Insofar as the claims can be understood, Hunter discloses the parts of the stick can be made in any shapes or sizes as desired or required (‘928, Paragraph [0022]).  The recitation of the size of the outer diameter of each perforated tube or the size of each perforation or the distance between adjacent perforations is not patentably distinct from the prior art device since where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device in view of Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (MPEP § 2144.04.IV.A.).
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Timberlake US 2017/0027202 in view of Hunter US 2002/0178928, Bauer US 2017/0223974, Cappozzo et al. US 2019/0021376, McMindes et al. US 2006/0035006, Amend et al. US 2014/0178534, and Rense “How to Make Beef Jerky” (<https://www.esquire.com/food-drink-food-recipes/157118/how-to-make-beef-jerky/>) (published August 21, 2017) as applied to claim 2 or claim 5 above in further view of Lipinski US 2013/0084372.
Regarding Claim 4, Timberlake modified with Hunter, Bauer, Cappozzo et al., McMindes et al., Amend et al., and Rense et al. is silent regarding providing a freezer and storing the slab of meat at 32 degrees Fahrenheit within the freezer.
Lipinski discloses a method of manufacturing whole muscle meat jerky (‘372, Paragraph [0009]) comprising the steps of providing a freezer and storing a slab of meat within the freezer (‘372, Paragraph [0039]) and depositing the large slab of chilled meat into a freezing chamber and remaining there until frozen or sufficiently chilled (‘372, Paragraph [0004]), which broadly reads on the slab of meat being stored at 32 degrees Fahrenheit.
Both Timberlake and Lipinski are directed towards the same field of endeavor of methods of manufacturing whole muscle meat jerky. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Timberlake and freeze or chill the slab of meat in order to preserve the slab of meat until the time desired to manufacture the meat jerky.
Regarding Claim 7, Timberlake modified with Hunter, Bauer, Cappozzo et al., McMindes et al., Amend et al., and Rense et al. is silent regarding providing a freezer and storing the slab of meat at 32 degrees Fahrenheit within the freezer before slicing the slab of meat into the plurality of meat strips.
Lipinski discloses a method of manufacturing whole muscle meat jerky (‘372, Paragraph [0009]) comprising the steps of providing a freezer and storing a slab of meat within the freezer (‘372, Paragraph [0039]) and depositing the large slab of chilled meat into a freezing chamber and remaining there until frozen or sufficiently chilled (‘372, Paragraph [0004]), which broadly reads on the slab of meat being stored at 32 degrees Fahrenheit.
Both Timberlake and Lipinski are directed towards the same field of endeavor of methods of manufacturing whole muscle meat jerky. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Timberlake and freeze or chill the slab of meat in order to preserve the slab of meat until the time desired to manufacture the meat jerky.
Further regarding Claim 7, Timberlake modified with Hunter, Bauer, Cappozzo et al., McMindes et al., Amend et al., Rense et al., and Lipinski is silent regarding storing the slab of meat in the freezer before slicing the slab of meat into the plurality of strips.  However, the selection of any order of freezing the slab of meat is prima facie obvious in view of In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP § 2144.04.IV.C.).  The step of freezing the meat is used to preserve the meat, which would be accomplished regardless of whether the meat is placed into the freezer before the slicing step or whether the meat is placed into the freezer after the slicing step.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Timberlake US 2017/0027202 in view of Hunter US 2002/0178928, Bauer US 2017/0223974, Cappozzo et al. US 2019/0021376, McMindes et al. US 2006/0035006, Amend et al. US 2014/0178534, and Rense “How to Make Beef Jerky” (<https://www.esquire.com/food-drink-food-recipes/157118/how-to-make-beef-jerky/>) (published August 21, 2017) as applied to claim 1 above in further view of Pivik US 2007/0110882, “How to Make a Tasty Homemade Beef Jerky? (https://www.weprepper.com/how-to-make-beef-jerky/>) (published June 27, 2017), “Garlic Black Pepper Beef Jerky” (https://jerkyholic.com/garlic-black-pepper-beef-jerky) (published May 23, 2016), and Jerky Lover’s Jerky - Sweet, Hot, and Spicy (<https://allrecipes.com/recipe/86194/jerky-lovers-jerky-sweet-hot-and-spicy/>) (published May 30, 2009).
Regarding Claim 8, Timberlake discloses the steps of adding flavoring agents to the marinade depending on the flavor to be imparted (‘202, Paragraph [0018]) wherein the flavor provided includes a quantity of brown sugar, a quantity of clover honey, a quantity of teriyaki sauce (‘202, Paragraph [0011]), and a quantity of garlic (‘202, Paragraph [0012]).
Timberlake modified with Hunter, Bauer, Cappozzo et al., McMindes et al., Amend et al., and Rense et al. is silent regarding providing a cooking pot and a stove, providing a quantity of kosher salt, a quantity of cane sugar, a quantity of molasses, a quantity of maple syrup, a quantity of garlic powder, and a quantity of onion powder, and heating and stirring the quantities of the various ingredients within the cooking pot before the step of cooling each meat strip within the emulsion of seasoning until the quantity of various ingredients dissolves into the emulsion of seasoning.
Pivik discloses a method of manufacturing jerky (‘882, Paragraph [0010]) comprising the steps of providing a plurality of meat strips (‘882, Paragraph [0031]) and an emulsion of seasoning (882, Paragraphs [0040] and [0065]), and providing a drying oven (‘882, Paragraph [0065]).  The method further comprises providing a quantity of salt (‘882, Paragraph [0040]), a quantity of molasses, a quantity of maple syrup (‘882, Paragraph [0038]), and a quantity of onion (‘882, Paragraph [0040]).  How to Make a Tasty Homemade Beef Jerky discloses a method of manufacturing jerky comprising the steps of providing a quantity of sugar cane for a marinade (Page 2).  Garlic Black Pepper Beef Jerky discloses a method of manufacturing jerky comprising providing a quantity of garlic powder and onion powder (Page 18) that is mixed together for a marinade (Page 19).  Rense discloses a method of manufacturing jerky comprising the steps of providing a quantity of kosher salt and a quantity of cane sugar for a marinade (Page 1).  Jerky Lover’s Jerky – Sweet, Hot, and Spicy discloses a method of manufacturing jerky comprising the steps of providing and mixing together a quantity of various ingredients in a saucepan over medium heat until the ingredients have dissolved to make a marinade and refrigerating the marinade until cool (Page 1).
Timberlake, Pivik et al., How to Make a Tasty Beef Jerky?, Garlic Black Pepper Beef Jerky, and Jerky Lover’s Jerky – Sweet, Hot, and Spicy are all directed towards the same field of endeavor of methods of manufacturing jerky comprising a step of adding flavoring agents to a marinade.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Timberlake and incorporate the claimed ingredients into the marinade since the combination of Pivik et al., How to Make a Tasty Beef Jerky?, Garlic Black Pepper Beef Jerky, and Jerky Lover’s Jerky – Sweet, Hot, and Spicy teach that all of the claimed ingredients were known ingredients used in jerky marinades.  One of ordinary skill in the art would utilize the desired ingredients in the marinade based upon the desired flavor profile.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of making the marinade of Timberlake and heat the marinade ingredients in a saucepan pot before coating each meat strip as taught by Jerky Lovers Jerky – Sweet, Hot, and Spicy so that the ingredients of the marinade dissolves.
Regarding Claim 9, Timberlake modified with Hunter, Bauer, Cappozzo et al., McMindes et al., Amend et al., Rense et al., Pivik et al., How to Make a Tasty Beef Jerky?, Garlic Black Pepper Beef Jerky, and Jerky Lover’s Jerky – Sweet, Hot, and Spicy discloses using each of the claimed ingredients as discussed in  the rejection of Claim 8 but is silent regarding using each of the claimed ingredients in the claimed amounts.  However, differences in concentration of each ingredient will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of each ingredient is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amounts of each of the claimed ingredients into the emulsion of seasoning marinade based upon the desired flavor profile of the marinade.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Timberlake US 2017/0027202 in view of Hunter US 2002/0178928, Bauer US 2017/0223974, Cappozzo et al. US 2019/0021376, McMindes et al. US 2006/0035006, Amend et al. US 2014/0178534, and Rense “How to Make Beef Jerky” (<https://www.esquire.com/food-drink-food-recipes/157118/how-to-make-beef-jerky/>) (published August 21, 2017) as applied to claim 1 above in further view of “Garlic Black Pepper Beef Jerky” (https://jerkyholic.com/garlic-black-pepper-beef-jerky) (published May 23, 2016).
Regarding Claim 10, Timberlake modified with Hunter, Bauer, Cappozzo et al., McMindes et al., Amend et al., and Rense et al. is silent regarding the first specified time period at which each meat strip is cooled with the emulsion of seasoning to be 24 hours.
Garlic Black Pepper Beef Jerky discloses a method of manufacturing jerky comprising the step of cooling a plurality of meat strip with an emulsion of seasoning (marinade) for 24 hours in the refrigerator.
Both Timberlake and Garlic Black Pepper Beef Jerky are directed towards the same field of endeavor of methods of manufacturing jerky with an emulsion of seasoning of marinade.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Timberlake and cool the plurality of meat strips with an emulsion of seasoning of a marinade for 24 hours in order to obtain the most flavorful tasting jerky (Page 19).  Allowing the meat strips to be immersed in the marinade for 24 hours allows the flavors of the marinade to permeate the beef strips.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Timberlake US 2017/0027202 in view of Hunter US 2002/0178928, Bauer US 2017/0223974, Cappozzo et al. US 2019/0021376, McMindes et al. US 2006/0035006, Amend et al. US 2014/0178534, and Rense “How to Make Beef Jerky” (<https://www.esquire.com/food-drink-food-recipes/157118/how-to-make-beef-jerky/>) (published August 21, 2017) as applied to claim 12 above in further view of Morgan US 4,883,421.
Regarding Claim 14, Timberlake modified with Hunter, Bauer, Cappozzo et al., McMindes et al., Amend et al., and Rense is silent regarding heating each meat strip for 30 minutes at 135 degrees Fahrenheit with the drying oven, then heating each meat strip for 30 minutes at 150 degrees Fahrenheit with the drying oven, then heating each meat strip for 30 minutes at 170 degrees Fahrenheit with the drying oven, then heating each meat strip for 15 minutes at 180 degrees Fahrenheit with the drying oven, and then dehydrating each meat strip for 4.25 hours at 160 degrees Fahrenheit with the drying oven during the step of heating each meat strip with the drying oven.
Morgan discloses a method of manufacturing meat jerky (‘421, Column 2, lines 5-24) comprising heating the meat jerky in an oven (‘421, Column 9, lines 49-57) wherein the oven drying is carried out in stepwise fashion of from a starting temperature of approximately 120°F to an ending temperature of approximately 180°F at 20°F steps (‘421, Column 10, lines 33-53).
Both Timberlake and Morgan are directed towards the same field of endeavor of methods of making meat jerky.  Although Morgan does not explicitly teach the claimed cooking temperature for the claimed cooking durations of the meat jerky, Morgan does teach a method of making meat jerky by cooking the meat jerky in a drying oven in a stepwise fashion.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Timberlake and cook the meat jerky in a drying oven in a stepwise manner since Morgan teaches that it was conventional in the food art to cook meat jerky in a stepwise manner.  Furthermore, differences in cooking temperatures and cooking durations will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such cooking temperatures and cooking durations is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Timberlake US 2017/0027202 in view of Hunter US 2002/0178928, Bauer US 2017/0223974, Cappozzo et al. US 2019/0021376, McMindes et al. US 2006/0035006, Amend et al. US 2014/0178534, and Rense “How to Make Beef Jerky” (<https://www.esquire.com/food-drink-food-recipes/157118/how-to-make-beef-jerky/>) (published August 21, 2017) as applied to claim 1 above in view of Shumaker “Food Preservation: Making Jerky” (<http://ohioline.osu.edu/factsheet/hyg-5362>) (published February 8, 2017).
Regarding Claim 15, Timberlake modified with Hunter, Bauer, Cappozzo et al., McMindes et al., Amend et al., and Rense et al. is silent regarding the third specified period of time for cooling each meat strip at an ambient temperature to be 24 hours.
Shumaker discloses a method of manufacturing jerky comprising cooking the jerky (Pages 6-7) and then cooling each meat strip at an ambient temperature (room temperature) and packaged in air tight containers and stored at room temperature for up to two weeks (Page 7), which encompasses the claimed third specified period of time of cooling of 24 hours at ambient temperature.
Both Timberlake and Shumaker are directed towards the same field of endeavor of methods of manufacturing jerky.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Timberlake and store each meat strip for up to two weeks, which encompasses the claimed 24 hours since Shumaker teaches that it was conventional to store homemade jerky at ambient room temperature for up two weeks.
Regarding Claim 21, Shumaker discloses providing a plurality of bins (air tight containers) and distributing the meat strips into the plurality of bins during the step of cooling the meat strips to ambient temperature (Page 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Timberlake and distribute the meat strips into a plurality of bins during the cooling to ambient temperature step in order to package the meat strips into the desired containers to maintain the freshness of the meat strips.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Timberlake US 2017/0027202 in view of Hunter US 2002/0178928, Bauer US 2017/0223974, Cappozzo et al. US 2019/0021376, McMindes et al. US 2006/0035006, Amend et al. US 2014/0178534, and Rense “How to Make Beef Jerky” (<https://www.esquire.com/food-drink-food-recipes/157118/how-to-make-beef-jerky/>) (published August 21, 2017) as applied to claim 1 above in further view of Jenkins et al. US 2004/0149146, Groll US 2011/0070345, and Kaiser et al. US 2004/0248076.
Regarding Claim 16, Hunter discloses the parts of the perforated tube (stick) being made of any suitable material (‘928, Paragraph [0022]) and the perforated tube (stick) being able to withstand cooking temperatures (‘928, Paragraph [0021]).
Timberlake modified with Hunter is silent regarding each perforated tube being made of electropolished stainless steel.
Jenkins et al. discloses a method of manufacturing meat comprising the steps of cooling meat with an emulsion of seasoning and utilizing a perforated tube (shank 20) to inject meat with the seasonings (‘146, FIG. 1) (‘146, Paragraph [0031]) wherein the perforated tube is made of stainless steel (‘146, Paragraph [0033]).  Groll discloses that stainless steel is a material having strength and resistance to deformation at oven cooking temperatures (‘345, Paragraph [0016]).
Both modified Timberlake and Jenkins et al. are directed towards the same field of endeavor of methods of cooking meat products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the perforated tube of Timberlake and construct the perforated tube out of stainless steel since Jenkins et al. teaches that it was known in the art at the time of the invention to construct perforated tubes out of stainless steel and since Groll teaches that stainless steel is a useful material for cooking applications.  Furthermore, the selection of a known material for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Further regarding Claim 16, Timberlake modified with Hunter, Jenkins et al., and Groll is silent regarding each stainless steel perforated tube being electropolished stainless steel.
Kaiser et al. discloses a heat treatment reactor having a pipe formed of stainless steel (‘076, Paragraph [0021]) wherein fluid media of a foodstuff (‘076, Paragraph [0001]) runs through the pipe (‘076, Paragraph [0006]) wherein electropolishing the stainless steel reduces the tendency towards formation of fouling layers on the heating surface (‘076, Paragraph [0054]).
Both Timberlake and Kaiser et al. are directed towards the same field of endeavor of methods of making food.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stainless steel perforated tube of Timberlake modified with Hunter, Jenkins et al., and Groll and electropolish the stainless steel since Kaiser et al. teaches that electropolishing stainless steel reduces the tendency towards forming fouling layers on a heating surface.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Timberlake US 2017/0027202 in view of Hunter US 2002/0178928, Bauer US 2017/0223974, Cappozzo et al. US 2019/0021376, McMindes et al. US 2006/0035006, Amend et al. US 2014/0178534, and Rense “How to Make Beef Jerky” (<https://www.esquire.com/food-drink-food-recipes/157118/how-to-make-beef-jerky/>) (published August 21, 2017) as applied to claim 1 above in further view of Citrynell et al. US 2004/0187699 and Nelson US 2014/0261015.
Regarding Claim 17, it is noted that the limitations “wherein a perforation of each perforated tube is 5/32 inch hole by 3/16 inch staggered centers” is unclear under 35 USC 112(b) as discussed in the rejections to 35 USC 112(b) as discussed above.  Insofar as the claims can be understood, Hunter discloses the parts of the stick can be made in any shapes or sizes as desired or required (‘928, Paragraph [0022]).  Citrynell et al. also discloses a perforated tube (grill member 122) made of stainless steel comprising a plurality of perforations (holes 130) that permit smoke and/or vapors to pass laterally into a food (fowl) wherein the plurality of perforations (holes 130) may be about ¼ inches in diameter and vertically spaced apart by 0.5 inches wherein other sizes may be used (‘699, FIGS. 5-6) (‘699, Paragraph [0059]).
It would have been obvious to one of ordinary skill in the art to adjust the size of the perforations of modified Timberlake since Citrynell et al. teaches using any sized perforations and since the recitation of the size of the outer diameter of each perforated tube or the size of each perforation or the distance between adjacent perforations is not patentably distinct from the prior art device since where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device in view of Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (MPEP § 2144.04.IV.A.).  Furthermore, Nelson discloses a perforated tube comprising a plurality of perforations separated from one another by approximately 3/16” wherein each perforation is approximately 1/8” (‘015, Paragraph [0020]) wherein the perforated tube is used in cooking applications (‘015, Paragraphs [0018] and [0023]).  The disclosure of the perforations forming a uniformly staggered pattern and separated from one another by approximately 3/16” (‘015, Paragraph [0020]) overlaps the claimed perforations being separated from one another by 3/16” and having staggered centers.  It would have been obvious to modify modified Timberlake and construct the perforations of the perforated tube to have perforations spaced apart from one another by 3/16” as taught by Nelson since where the claimed perforated spacing ranges lies inside ranged disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Timberlake US 2017/0027202 in view of Hunter US 2002/0178928, Bauer US 2017/0223974, Cappozzo et al. US 2019/0021376, McMindes et al. US 2006/0035006, Amend et al. US 2014/0178534, and Rense “How to Make Beef Jerky” (<https://www.esquire.com/food-drink-food-recipes/157118/how-to-make-beef-jerky/>) (published August 21, 2017) as applied to claim 1 above in further view of Mooney US 5,487,330 and Murdock US 4,974,502.
Regarding Claim 19, Timberlake modified with Hunter, Bauer, Cappozzo et al., McMindes et al., Amend et al., and Rense et al. is silent regarding providing a plurality of saddles and a “roll up” rack wherein the plurality of saddles is placed on the “roll up” rack, engaging each perforated tube onto a corresponding saddle from the plurality of saddles before the step of racking each meat strip and the corresponding tube into the drying oven, placing the “roll up” rack within the drying oven during the step of racking each meat strip and the corresponding tube into the drying oven, and disengaging each perforated tube from the corresponding saddle during the step of removing each meat strip in the spiral shaped curl.
Mooney discloses a method of cooking food comprising the step of providing a plurality of saddles (parallel ridges 2) and placing the food onto the plurality of saddles (parallel ridges 2) (‘330, FIG. 1) (‘330, Column 2, lines 15-31).

    PNG
    media_image4.png
    765
    1432
    media_image4.png
    Greyscale

Murdock discloses a method of cooking food comprising the step of providing a “roll up” rack (bottom pan 2) and placing a plurality of saddles (rack 3) onto the “roll up” rack (bottom pan 2 (‘502, FIG. 1) (‘502, Column 2, lines 32-45).

    PNG
    media_image5.png
    739
    1430
    media_image5.png
    Greyscale

Timberlake, Mooney, and Murdock are all directed towards the same field of endeavor of methods of cooking food in an oven.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Timberlake and provide a plurality of saddles and a roll up rack wherein the plurality of saddles is placed on the roll up rack and engage each perforated tube containing food onto a corresponding saddle from the plurality of saddles before the step of racking each meat strip and the corresponding tube into the drying oven, placing the “roll up” rack within the drying oven during the step of racking each meat strip and the corresponding tube into the drying oven, and disengaging each perforated tube from the corresponding saddle during the step of removing each meat strip in the spiral shaped curl since Mooney and Murdock teach that it was known in the cooking art to place food onto saddles and cook the food.  One of ordinary skill in the art would disengage each perforated tube containing food from the corresponding saddle during the removal of the food in order to remove the food when the cooking is finished.
Regarding Claim 20, Timberlake modified with Hunter, Bauer, Cappozzo et al., McMindes et al., Amend et al., and Rense is silent regarding the plurality of perforated tubes being spaced one inch apart by the plurality of saddles.  However, limitations relating to the spacing size of the plurality of perforated tubes with respect to the plurality of saddles is not sufficient to patentably distinguish over the prior art in view of In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (MPEP § 2144.04.IV.A.).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Timberlake US 2017/0027202 in view of Hunter US 2002/0178928, Bauer US 2017/0223974, Cappozzo et al. US 2019/0021376, McMindes et al. US 2006/0035006, Amend et al. US 2014/0178534, and Rense “How to Make Beef Jerky” (<https://www.esquire.com/food-drink-food-recipes/157118/how-to-make-beef-jerky/>) (published August 21, 2017) as applied to claim 1 above in further view of Roger et al. US 2016/0297606.
Regarding Claim 21, Timberlake modified with Hunter, Bauer, Cappozzo et al., McMindes et al., Amend et al., and Rense is silent regarding providing a plurality of bins and distributing the plurality of meat strips in the spiral shaped curls into the plurality of bins during the step of cooling each meat strip in the spiral shaped curl at an ambient temperature.
Roger et al. discloses a plurality of cooling bins disposed within a refrigeration chamber (‘606, Paragraph [0028]) wherein meats are disposed within the refrigeration chamber (‘606, Paragraph [0036]).
Both Timberlake and Roger et al. are directed towards the same field of endeavor of methods of storing meat.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Timberlake and provide a plurality of bins and distribute the plurality of meat strips into the plurality of bins during the step of cooling each meat strip as taught by Roger et al. in order to store the meat into containers in desired quantities for preparation of the meat jerky.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scaglione et al. US 4,868,002 discloses a method of making a meat jerky product comprising receiving meat in a frozen state, temper frozen meats to 24-28 degrees Fahrenheit, temper to 30 degrees Fahrenheit, mix for 3 to 18 minutes, blend seasonings to the meat dough, place on freezer racks and freeze overnight, cut portions to a consistency at 32 degrees Fahrenheit, and package.
Levin US 2009/0148574 discloses a humectant infused jerky comprising seasonings and flavoring (‘574, Paragraph [0021]).
Roth US 4,239,785 discloses a method of making jerky comprising blending ground jerky components with seasoning including sugar, salt, corn syrup, and flavorings and preparing the mix in slabs having a thickness of from about 1 to 1 ½” wherein the slabs of jerky are then deposited in a freezing chamber and then cut into thin slices having a uniform thickness of approximately 1/16” to 1/8” that are deposited upon a conveyor and carried through a drying chamber.
Uram et al. US 2009/0047398 discloses a jerky meat product (‘398, Paragraph [0017]) comprising a seasoning solution including any ingredients and flavors necessary to give a desirable flavor wherein the seasoning includes salt, sugar, spices, and flavors  (‘398, Paragraph [0032]).
Ning et al. US 2008/0102165 discloses seasoning including herb and garlic, sour cream, onion, honey mustard, red peppers, garlic, chili, and sweet seasoning (‘165, Paragraph [0070]).
Harkema US 2018/0077956 discloses a method of making jerky (‘956, Paragraph [0004]) comprising slicing meat strips into various thicknesses such as 1/8” (‘956, Paragraph [0024]).
Donnel US 2020/0015487 discloses a method of preparing meat products comprising providing a seasoning, marinade and placed within a tank, bin, or receptacle wherein meat is sliced to a desired thickness while frozen and then placed onto one or more screens wherein the meat product marinates for 1-12 hours and cooked for a period of time of 1-2 hours (‘487, Paragraph [0004]) wherein jerky is produced by slicing the meat product into a plurality of meat segments, providing the meat segments on a plurality of racks, contacting each of the plurality of meat segments in contact with a liquid marinade, cooking the meat segments, cooling the meat segments, seasoning the meat segments (‘487, Paragraph [0016]) wherein the meat is sliced into strips of desired thickness (‘487, Paragraph [0021]).
Rosales et al. US 2017/0188613 discloses cooked meat slices having a thickness in a range of about 0.01” to about 0.25” (‘613, Paragraph [0050]).
Gardner et al. US 2010/0209589 discloses refrigerating meat while marinating for hours in in a liquid type seasoning (‘589, Paragraph [0080]).
Manista US 2014/0193556 discloses a food container comprising maintaining the contents of the storage container at 34 degrees F or less for about 12 hours to about 36 hours to inhibit bacterial growth (‘556, Paragraph [0009]).
Samson et al. US 2007/0031551 discloses the amount of marinade is selected based upon absorptivity of the particular marinade in the particular meat substrate, the desired extent of margination, the conditions of time and temperature during margination, and the maximum allowable percentage of marinade in the particular food product wherein the predetermined amount of marinade is substantially absorbed by the meat substrate within about 24-72 hours at refrigerated conditions of 28-40 degrees F (‘551, Paragraph [0024]) wherein the meat substrate placed in the package includes a single cut of meat or multiple meat cuts and whole muscle meat or processed meat (‘551, Paragraph [0025]).
Trudnak et al. US 2019/0246839 discloses a device used to suspend beef jerky comprising a rod of stainless steel (‘839, Paragraphs [0017]-[0018]).
Swayne et al. US 2020/0107565 discloses a method of manufacturing meat comprising the step of wrapping a piece of meat (food product 116) around a corresponding tube (smoke injector conduit 102) from a perforated tube (external wall 104 having plurality of apertures 106) (‘565, FIG. 3) (‘565, Paragraphs [0018] and [0021]) wherein the perforated tube (external wall having plurality of apertures 106) provides fluid communication with a smoke injector such that dry smoke is eluted through the plurality of apertures where dry smoke is injected into the interior of the food product (‘565, Paragraphs [0018] and [0025]).
Dow et al. US 2006/0057267 discloses a method of manufacturing meat comprising the step of wrapping a piece of meat (chicken 45) around a corresponding tube (infuser tube) from a perforated tube having a plurality of apertures (perforations 39) wherein the perforated tube (infuser tube) has a plurality of perforations for vapor produced from a flavoring liquid to escape into the body of the meat (chicken 45) (‘267 FIGS. 4-5) (‘267, Paragraph [0020]-[0021]).
Parrish US 2015/0079251 discloses a method of manufacturing meat comprising the steps of providing a plurality of saddles (support handles 62) and engaging a perforated tube (perforated smoke stack 32) onto a corresponding saddle (support handles 62) from the plurality of saddles (‘251, FIG. 7A).
Wallace US 4,551,338 discloses a perforated tube (needle 14) comprising a plurality of perforations (openings 46) wherein heated or cooled air under pressure is applied to change the temperature of meat (‘338, FIG. 4) (‘338, Column 3, lines 43-63).
Medina US 2021/0309446 discloses a bin stacked with food (fruit sticks) comprising a bin installed in a refrigerated or cooled location (‘446, Paragraph [0040]) wherein a cooling room is used to cool meats (‘446, Paragraph [0044]).
Nowak et al. US 2021/0207006 discloses meat and produce bulk bins (‘006, Paragraph [0119]).
Wallace US 2018/0056574 discloses a bin for containing meat pieces (‘574, Paragraph [0166]).
Zhang US 2021/0037866 discloses a meat product containing a flour emulsifier (‘866, Paragraph [0370]) comprising heating the flour emulsifier in a stepwise gradient between about 40 degrees C to about 300 degrees C (‘866, Paragraph [0296]).
Berg et al. US 5,202,143 discloses cooking meat (ham) in a stepwise manner by cooking at 62°C chamber temperature, 74°C chamber temperature, and then holding at 68°C (‘143, Column 2, lines 23-62).
Maher et al. US 3,903,313 discloses a method of cooking meat comprising cooking in a stepwise manner from a temperature of about 110°F to about 180°F (‘313, Column 3, lines 59-67) (‘313, Column 4, lines 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792